Citation Nr: 1549565	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-13 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's discharge serves as a bar to entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Appellant served on active duty from June 1971 to November 1975.  He was discharged under "other than honorable conditions."  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2009, the Appellant testified before a decision review officer (DRO) and in April 2012 he testified before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The Board denied this appeal in a November 2012 decision.  The Appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 decision the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the Court's decision.  


FINDINGS OF FACT

1.  The Appellant served on active duty from June 1971 to November 1975 and was discharged under other than honorable conditions based on conviction of a crime by civil authorities.

2.  The Appellant was insane at the time he committed the crime that resulted in his discharge.  


CONCLUSION OF LAW

The character of the Appellant's discharge is not a bar to receiving VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); C.F.R. §§ 3.102, 3.354 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duties to notify and assist a claimant in substantiating a claim of entitlement to VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  It has also considered the duties of Veterans Law Judges and RO hearing officers in conducting hearings.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this decision, the Board grants the Veteran's appeal in full.  Therefore, any error that VA may have committed with regard to its duties to notify and assist and the duties of the undersigned and the RO hearing officer is not prejudicial to the Appellant so no further discussion regarding those duties is necessary.  Additionally, pertinent evidence not reviewed by the RO has been added to the record.  Because the Board is granting the appeal in full, there is no requirement to refer the evidence to the RO.  See 38 U.S.C.A. § 1304(c) (2015).  

Statute provides that for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, the United States will pay compensation to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  The term "veteran" is defined by statute as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(3) (West 2014).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2015).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

VA regulation provides that discharge or release from service under one of several specified conditions is a bar to payment of benefits unless it is found that the person was insane at the time of committing the offense causing such release or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).  Under C.F.R. § 3.12(d)(3), a discharge is considered to have been issued under dishonorable conditions if it was issued because of an offense involving moral turpitude, which generally includes conviction of a felony.  Under C.F.R. § 3.12(d)(4) the discharge is considered to be issued under dishonorable conditions if it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, or meritorious.  Id. 

The reason for the Appellant's discharge under other than honorable conditions was because of his conviction of an offense by civil authorities.  Service personnel records, for example an October 24, 1975 memorandum, document that the Appellant was discharged from the U.S. Army because of conviction of a crime by a civil court.  His DD Form 214 indicates that the effective date of that discharge was in November 1975.  A June 1975 document show that he was convicted of bank robbery under 18 U.S.C. 2113(a) on a plea of guilty in May 1975 and sentenced to seven years in a Federal Correction Institute.  That statute shows that the crime is punishable by up to twenty years in prison.  It is therefore a felony.  See 18 38 U.S.C.A. § 3559(a).  Based on the nature of the crime, the Board concludes that it is a crime of moral turpitude and is not a minor offense.  Standing alone, his discharge is a bar to the payment of VA benefits.  




However, if it is determined that at the time of the offense that led to a person's discharge that person was insane, then such person shall not be precluded from VA benefits.  38 U.S.C.A. § 5303(a) (West 2014).  In determining whether an individual was insane at the time he committed an offense leading to his discharge, such decision will be based on all the evidence procurable relating to the period involved, and applying the VA's definition of insanity.  38 C.F.R. § 3.354(b) (2015). 

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2015).  The phrase "due to a disease" applies to all three circumstances provided in 38 C.F.R. § 3.354(a).  It is the time frame during which the behavior occurred that is at issue when determining if the appellant was insane.  See Gardner v. Shinseki, 22 Vet. App. 415, 420-21 (2009).

In this case, a June 2007 Army Board for Correction of Military Records (ABCMR) report documents that a robbery/murder incident involving the Appellant's brother was reported in early July 1972.  The Appellant asserts that finding out about this incident exacerbated his mental disease such that he was insane when he committed the crime, the conviction of which was the basis for his discharge.  

Evidence created at the time of the Appellant's service is minimal and not particularly probative.  Of record, however, are three relevant retrospective medical opinions of mental health care professionals.  In a May 2015 report, a VA psychiatrist concluded that there was insufficient evidence of record to establish whether the Veteran had a severe mental illness or disease during the period from 1971 to 1975.  In a December 2014 report "A.G.," a board certified supervising professional clinical counselor, opined that the Appellant was suffering from Bipolar I Disorder with Psychotic Features during his military service.  She also opined that news of his brother's involvement in a robbery-homicide, with possible death sentence implications, exacerbated his condition.  However, she did not provide evidence as to whether the Appellant was insane at the time he committed the offense that led to his discharge.  

Of record is the August 2015 medical opinion of "C.S.," Ph.D., a clinical psychologist.  Dr. C.S. provided a recitation of facts to establish that he had sufficient facts and data before him to render an expert opinion.  Dr. C.S. opined that it is more likely than not that the Appellant was insane, under VA's definition, at the time that he committed the offense that led to his discharge.  From his discussion and analysis of the facts, it appears that Dr. C.S. applied reliable medical principles to the facts and data.  Interwoven in that analysis is a rationale for his conclusion and that rationale sufficiently ties VA's definition of insanity to the Veteran during the time frame in question.  The opinion is adequate.  

The Board finds that the evidence, though meager, is sufficient and is at least in equipoise as to whether the Appellant was insane at the time that he committed the offense upon which his discharge was based.  As such, the character of his discharge is not a bar to VA paying him benefits.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Although the basis for the Appellant's discharge was the conviction of an offense by civil authorities, the Board will address another fact of his service that may raise questions.  Service personnel records document that the Veteran had a periods of being absent without authority (AWOL) from his unit from July 28, 1972 to August 15, 1972, from November 10, 1972 to November 12, 1972, and from November 14, 1972 to March 9, 1975.  Benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions as a result of an AWOL for a continuous period of at least 180 days.  From Dr. C.S.'s medical opinion, the Board finds that the Veteran was insane for his prolonged AWOL period.  As such his prolonged AWOL period cannot be used as a basis for barring VA from paying him benefits.  



ORDER

The appeal is granted; the character of the Appellant's discharge is not a bar to the payment of VA compensation and pension benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


